Citation Nr: 1046971	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-09 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim seeking service connection for a right knee disorder, and 
if so whether service connection is warranted.

3.  Entitlement to a rating in excess of 10 percent for a low 
back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 
1968 and from November 1968 to June 1988.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an October 2005 rating decision, the RO, in pertinent part, 
increased the rating assigned for the Veteran's low back disorder 
from 0 percent to 10 percent disabling, effective March 24, 2005, 
and declined to reopen a claim seeking service connection for a 
right knee disorder.  In a March 2007 statement of the case, the 
RO included contradictory statements, but it appears that the RO 
may have found that new and material evidence had been received 
to reopen the claim seeking service connection for a right knee 
disorder, but denied the claim on the merits.  Nonetheless, the 
Board notes that to establish jurisdiction over the issue of 
service connection for a right knee disorder, the Board must 
first consider the issue of whether new and material evidence has 
been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 
1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  Also, in an August 
2007 rating decision, the RO denied the claim seeking service 
connection for PTSD.  

The Board also notes that a total disability evaluation based 
upon individual unemployability due to service-connected 
disability (TDIU) was granted in a December 2008 decision.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for PTSD and the 
reopened claim for service connection for a right knee disorder 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Entitlement to service connection for a right knee disorder 
was denied in a May 1989 rating decision; the Veteran did not 
file a timely substantive appeal with this decision and it became 
final.

3.  The evidence associated with the claims file since the May 
1989 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a right knee disorder.

4.  The Veteran's low back disorder is manifested by full range 
of motion with pain, fatigue, and lack of endurance on repetitive 
motion; flexion of 60 degrees or less or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, abnormal kyphosis, 
or incapacitating episodes that had a total duration of at least 
two weeks but less than four weeks during the past 12 months have 
never been shown.  


CONCLUSIONS OF LAW

1.  The additional evidence presented since the May 1989 rating 
decision is new and material and the claim of entitlement to 
service connection for a right knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for a lumbar spine disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes (Code) 5242 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
these claims, and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

A.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  However, with exception, 38 U.S.C.A. § 5108 provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

The Board notes that the RO denied service connection for a right 
knee disorder in a May 1989 rating decision on the basis that 
there was no evidence of a current disability.  The Veteran did 
not timely perfect an appeal of this decision.  Therefore, the 
decision on this claim became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the May 1989 rating 
decision included service treatment records (STR's) that showed 
that the Veteran was seen in May 1981 for complaints of right 
knee pain for one month duration.  He underwent fluid aspiration 
of his knee.  A few days later, in June 1981, he reported that he 
still had right knee pain.  The diagnosis was traumatic 
prepatellar bursitis.  He was seen in July 1981 for prepatellar 
bursitis that was resolving.  An October 1986 record included 
bone scintigraphy results that showed that both patellas, more 
prominent on the left side, probably represented degenerative 
arthritis and/or chondromalacia.  An April 1988 retirement 
examination was negative for any complaints, treatment, or 
diagnoses relating to a right knee disorder.  On his report of 
medical history, he indicated that he did not have a "trick" or 
"locked" knee.  He indicated that he had Arthritis, Rheumatism, 
or Bursitis.  

An April 1989 VA examination noted that in the 1970's the Veteran 
had an effusion tapped from his right knee.  Since that time, he 
had occasional episodes of giving-way, popping, but no history of 
swelling or locking.  He did not have much in the way of pain 
with the knee.  After examination, he was diagnosed with a 
history of right knee effusion.

Evidence added to the record since May 1989 included private and 
VA treatment records that showed that the Veteran underwent 
diagnostic and operative arthroscopy in November 2003.  An April 
2004 VA treatment record noted that the Veteran had the right 
knee surgery due to degenerative joint disease.  A December 2004 
treatment record from Atlantic Orthopedics noted that the Veteran 
was identified as having grade II-III chondromalacia through all 
joint compartments at the time of his arthroscopy.  The current 
impression was advancing osteoarthritic changes in the Veteran's 
knee.   

On August 2005 VA examination, the examiner noted that the 
Veteran had degenerative joint disease of the right knee since 
1979.  The condition was due to an injury.  After examination, 
the Veteran was diagnosed with x-ray evidence of degenerative 
arthritis of the right knee.  The examiner indicated that the 
Veteran's current right knee disorder of degenerative joint 
disease was not related to service because he was treated for 
right prepatellar bursitis, which was aspirated and given NSAIDS.  
There was no evidence of degenerative joint disease of the right 
knee.  

This additional evidence is both new and material to the case 
because it relates to an unestablished fact necessary to 
substantiate the claim for service connection for a right knee 
disorder and raises a reasonable possibility of substantiating 
this claim.  The Board finds this additional evidence is new, in 
that it was not previously of record, and it is also material as 
it relates to a prior basis for denial of the claim, i.e., there 
was no diagnosis of a current right knee disorder.  The 
additional evidence indicated that the Veteran had a current 
right knee disorder.  Moreover, the current records showed that 
the Veteran has right knee degenerative arthritis and/or 
chondromalacia (at the time of his November 2003 arthroscopy), 
which were two disorders that were indicated on an October 1986 
bone scintigraphy in service.  See, e.g., Utendahl v. Derwinski, 
1 Vet. App. 530, 531 (1991); see also Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim); see, too, Justus v. 
Principi, 3 Vet. App. 510 (1992) (indicating the additional 
evidence in question is presumed credible for the limited purpose 
of determining whether it is new and material).  Thus, new and 
material evidence has been submitted, and the claim is reopened.

II.  Increased Rating

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Such evaluations involve consideration of the 
level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities. 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Where there is a question as to which 
of two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating intervertebral disc syndrome and 
disabilities of the spine, generally, were revised effective 
September 23, 2002 and September 26, 2003, respectively.  As the 
veteran filed his claim seeking an increased rating in 2005, he 
is only entitled to ratings under the revised Code.

Here, an October 2005 rating decision, increased the rating 
assigned for the Veteran's low back disorder from 0 percent to 10 
percent disabling, effective March 24, 2005.

The criteria for rating disabilities of the spine essentially 
provide that degenerative disc disease is rated under the General 
Rating Formula for Diseases and Injuries of the Spine (Code 5242) 
and that intervertebral disc disease (Code 5243) is rated either 
under the General Rating Formula or based on Incapacitating 
Episodes.

Under the General Rating Formula, a 10 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
assigned when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 40 percent rating is assigned 
when there is forward flexion of the thoracolumbar spine only to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is warranted when there 
is unfavorable ankylosis of the entire thoracolumbar spine, and a 
100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. §  4.71a.

Treatment records dated from 2004 to 2005 from Atlantic 
Orthopedics included a February 2005 MRI results that revealed a 
right-sided disc herniation at L4-5.  The Veteran had complaints 
of very severe right leg pain.  He had similar episodes in 2001 
and 2002 that resolved.  This was a recurrent episode of 
radiculopathy associated with disc herniation.  It was noted that 
the Veteran wished to pursue micro discectomy surgery.  A March 
2005 record noted that the Veteran had good relief of his right 
leg pain.  

Treatment records from Fayetteville VA Medical Center (VAMC) 
included November 2004 records that noted that the Veteran had 
stable low back pain and degenerative disc disease.  A February 
2006 report noted that he was seen in physical therapy for his 
back and was measured for a lumbosacral corset that was ordered.  

On August 2005 VA examination, it was noted that the Veteran 
reported that he had pain located at the low back once a month 
that lasted for two weeks.  The pain traveled down the leg to the 
foot.  The characteristic of pain was crushing and sharp in 
nature.  The pain was relieved by rest and medication, Percocet.  
At the time of pain, he required bed rest.  He related that he 
had incapacitating episodes as often as twice a year, which 
lasted for 7 days.  Over the past year, he had two incidents of 
incapacitation that lasted a total of 14 days.  There was no 
functional impairment resulting from the low back disorder.  The 
condition did not result in any time lost from work.  

Physical examination revealed no complaints of radiating pain on 
movement.  Muscle spasm was absent.  No tenderness was noted.  
There was negative straight leg raising on the right.  There was 
no ankylosis of the spine.  Range of motion studies revealed that 
forward flexion was to 90 degrees, extension was to 30 degrees, 
right and left lateral flexion were each to 30 degrees, and right 
and left rotation were each to 30 degrees.  The joint function of 
the spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after repetitive 
use.  There were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  

A neurological evaluation of the lower extremities revealed that 
motor function was within normal limits.  Sensory function was 
within normal limits.  The right and left lower extremity 
reflexes were knee jerk +3 and ankle jerk +3.  The diagnosis was 
mild degenerative disc disease of the lower lumbar spine.  

On August 2008 VA examination, a history was noted of the Veteran 
suffering from residuals of stress and urinary incontinence as a 
result of radical prostatectomy.  In regards to his low back, he 
reported stiffness, weakness, and numbness.  He indicated that he 
had constant pain.  He denied that the pain traveled.   The pain 
was elicited by activity and relieved by itself.  He was able to 
function without medications.  There was no current treatment, 
medications, incapacitation, or functional impairment noted.  On 
physical examination, his posture and gait were normal.  Range of 
motion studies revealed that lumbar range of motion was normal 
(flexion was to 90 degrees, extension was to 30 degrees, right 
and left lateral extenuation were each to 30 degrees, and right 
and left rotation were each to 30 degrees.)  After repetitive 
use, however, the Veteran was additionally limited by pain, 
fatigue, and lack of endurance without evidence of incoordination 
or weakness.  The major functional impact was pain.  The 
additional limitation in degrees was zero.  There was no evidence 
of radiation of pain, spasms, or tenderness.  Straight leg raise 
testing was negative bilaterally.  The lumbar spine was not in 
any fixed position or ankylosed.  There was a normal position of 
the head.  The spine was symmetrical in appearance and spinal 
motion.  Curvatures of the spine were within normal limits.  
There was no intervertebral disc syndrome or nerve root 
involvement on examination.  On neurological examination, there 
was normal motor and sensory function of the lower extremities.  
Deep tendon reflexes were 2+ at the ankles and knees and were 
equal throughout.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  With consideration of 
the DeLuca factors, the Board finds that the Veteran's low back 
disorder was manifested by forward flexion of 90 degrees on both 
VA examinations dated in August 2005 and September 2008.  On 
September 2008 VA examination after repetitive use, the examiner 
noted that the Veteran was additionally limited by pain, fatigue, 
and lack of endurance without evidence of incoordination or 
weakness.  However, the additional limitation in degrees was 
zero.  There was no evidence of radiation of pain, spasms, or 
tenderness.  There was a normal position of the head and his gait 
was normal.  The spine was symmetrical in appearance and spinal 
motion.  Curvatures of the spine were within normal limits.  As 
forward flexion of 60 degrees or less or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis has never been shown, a rating in excess of 10 percent 
under the General Rating Formula is not warranted.  Therefore, 
the focus shifts to whether a rating in excess of 10 percent is 
warranted under any other applicable rating codes.

Under Code 5243 for intervertebral disc syndrome, a 20 percent 
rating was warranted for incapacitating episodes that had a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  The Board notes that on August 2005 VA 
examination, the Veteran reported that he had incapacitating 
episodes as often as twice a year, which lasted for 7 days.  Over 
the past year, he had two incidents of incapacitation that lasted 
a total of 14 days, although the condition did not result in any 
time lost from work.  A closer look at the medical evidence 
reveals that the Veteran does not meet the required minimum of 
two weeks of incapacitating episodes to warrant a higher 20 
percent rating.  Although the Veteran reported that he required 
bed rest during periods of pain, the medical evidence does not 
show that he was prescribed bed rest by a physician and treated 
by a physician for at least two weeks due to an incapacitating 
episode.  Note 1 following Code 5243 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Regardless, on review of the record there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Consequently he does not qualify for a higher 
than 10 percent (i.e. 20 percent) rating for incapacitating 
episodes under Code 5243.

In summary, a 10 percent rating is warranted for the Veteran's 
low back disorder under the General Rating Formula.  However, the 
Veteran's service connected low back disorder does not warrant a 
rating in excess of 10 percent under any applicable criteria at 
any point during the appeal period.  "Staged" ratings are not 
warranted.

Additionally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected low back disorder 
should be referred for assignment of an extraschedular rating.  
The record does not show that this disorder has markedly 
interfered with his employment status beyond that interference 
contemplated by the assigned rating, and there is also no 
indication that this disability has necessitated frequent, or 
indeed any, periods of hospitalization during the pendency of 
this appeal.  In the absence of an unusual disability picture 
such as one involving marked interference with employment or 
frequent hospitalization, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. §  3.321(b)(1), which concern the assignment of extra- 
schedular evaluations in "exceptional" cases.  See Thun v. Peake, 
22 Vet. App. 111 (2008).

III.  Duties to Notify & Assist

A's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Insofar as the Veteran's request to reopen service connection for 
a right knee disorder, the Board has considered whether VA has 
fulfilled its notification and assistance requirements under 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 38 C.F.R. 
§ 3.159, and Kent v. Nicholson, 20 Vet. App. 1 (2006). Given the 
favorable action taken with regard to that issue, however, no 
further notification or assistance in developing the facts 
pertinent to this limited matter is required at this time.  
Indeed, any such action would result only in delay.

In regards to the claim seeking an increased rating for a low 
back disorder, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2005, prior to the 
date of the issuance of the appealed October 2005 rating 
decision.  In August 2008 correspondence, the Veteran was 
provided with notice regarding the disability ratings and 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)); the claim was subsequently readjudicated in a December 
2008 supplemental statement of the case. 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded multiple VA examinations 
to assess the severity of his low back disorder.  These VA 
examinations were fully adequate for the purposes of adjudication 
as they were conducted by qualified healthcare providers based 
upon review of the records, interviews with the Veteran, and 
clinical findings.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

New and material evidence has been received to reopen a claim for 
service connection for a right knee disorder; to that extent 
only, the appeal is granted.

A rating in excess of 10 percent for a low back disorder is not 
warranted. 


REMAND

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  In regards to the Veteran's right 
knee disorder, a VA examination was provided to the Veteran in 
August 2005.  After examination, the examiner essentially opined 
that the Veteran's current right knee disorder of degenerative 
joint disease was not related to service because he was treated 
for right prepatellar bursitis, which was aspirated and there was 
no evidence of degenerative joint disease of the right knee.  
However, the Board finds the VA examination inadequate as the 
examiner failed to address the in-service October 1986 record 
that included bone scintigraphy results that showed that both 
patellas, more prominent on the left side, probably represented 
degenerative arthritis and/or chondromalacia.  Once VA has 
provided a VA examination, it is required to provide an adequate 
one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA 
examination is inadequate, the Board must remand the case.  See 
Stefl, supra.; see also McLendon Nicholson, 20 Vet. App. 79 
(2006).

In regards to the Veteran's PTSD claim, the Board recognizes the 
RO's attempts to verify the Veteran's alleged stressors.  The 
record includes a March 2008 Psychological Consulting Services 
report in which the Veteran indicated that during his tour of 
duty in Vietnam, he witnessed injury and death to his fellow 
soldiers and others.  Less than an hour after landing in Long 
Binh, he watched in horror as two fellow soldiers were killed.  
He indicated that he came under enemy fire on numerous occasions 
while stationed in Cu Chi.  He reported that he went out on 
convoys that moved from base to base to repair vehicles.  He also 
reported that he was fired upon whenever the convoy stopped.  In 
June 2008 correspondence, he was asked to provide more detailed 
information, such as names, dates, units involved, etc.  During 
the August 2008 VA examination, he indicated that he was in 
active combat, attacked in convoys, and saw dead bodies stacked 
up while he was attached to the 25th Infantry Division, 88th 
Engineers in Cu Chi.  He also stated that when he arrived in 
Vietnam, he was bused to Long Binh and rocket propelled grenades 
came in and killed two men within an hour of his arrival in Long 
Binh.  In July 2009, the RO determined that the Veteran did not 
submit sufficient information to confirm the stressor(s) or send 
the information to JSRRC.  In December 2009, the RO sent a 
request to the U.S. Army Joint Service Records Research Center 
(JSRRC) to confirm the Veteran's alleged stressors.  JSSRC 
responded that they researched the Combat Unit records that were 
available and were unable to locate any records pertaining to the 
4th CST Bde or an 88th Engineer Battalion or Company.  In an 
October 19, 2010 Informal Hearing Presentation, the Veteran's 
representative requested that unit documents from the 25th 
Infantry Division, 88th Engineer Battalion for the months of 
August, September, and October 1970 be scrutinized for evidence 
of a convoy being attacked.  In light of the Informal Hearing 
Presentation request, the Board finds that sufficient information 
has been submitted to search the Veteran's unit history for 
evidence of convoy attacks.  A denial of service connection for 
PTSD because of an unconfirmed stressor is improper unless the 
Veteran has failed to provide the basic information required to 
conduct research, or the U.S. Army Joint Service Records Research 
Center (JSRRC), National Archives and Records Administration 
(NARA), or the Marine Corps, as appropriate, has confirmed that 
the stressor cannot be verified.  If the JSRRC, NARA, or the 
Marine Corps requests a more specific description of the stressor 
in question, the Veteran should immediately be asked to provide 
the necessary information.  See VA Adjudication Procedure Manual 
M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 32(k) 
(Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part 
IV, Subpart ii, Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  
As the Veteran and his representative have now provided more 
specific information about an alleged PTSD stressor, consisting 
of convoy attacks during the period of August 1970 to October 
1970 in Vietnam while he was attached with the 125 Infantry 
Division, 88th Engineer Battalion, the Board finds that further 
efforts to corroborate the stressor should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent 
VA and private treatment, and obtain those 
records.  If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures undertaken 
to attempt to find the records and why such 
attempts were not fully successful.

2.  The Veteran should be afforded a VA 
examination, with an appropriate examiner, to 
determine the nature and etiology of any 
right knee disorder. The Veteran's claims 
file must be made available to the examiner, 
and the examiner must review the entire 
claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis (or diagnoses) of any 
right knee disorder.  For each diagnosis of a 
right knee disorder the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed right 
knee disorder is etiologically related to the 
Veteran's period of active service.  The 
examiner should specifically address the 
Veteran's treatment in 1981 in service for 
prepatellar bursitis as well as the October 
1986 bone scintigraphy report in the STRs 
that showed probable degenerative arthritis 
and/or chondromalacia in the patella.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report. 

3.  The AMC/RO should clarify the Veteran's 
alleged stressors, then attempt to verify the 
Veteran's alleged stressor(s), including the 
claimed convoy attacks from August 1970 to 
October 1970 while attached to the 25 
Infantry Division, 88th Engineer Battalion in 
Cu Chi.  Also, an attempt should be made to 
verify any rocket propelled grenade attacks 
in May and June 1970 in Long Binh that 
resulted in two casualties.  The AMC/RO 
should follow the stressor verification 
procedures for the JSRRC.  A search of unit 
and organizational histories should be 
consulted in an effort to verify the 
stressors.  If the AMC/RO is unable to verify 
a claimed stressor, the AMC/RO must request 
confirmation of its negative findings from 
the JSRRC before denying service connection.  
The negative response to this request should 
be noted in writing and associated with the 
claims file.

4.  Following the receipt of a response, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record as 
having occurred.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added to 
the claims folder.

5.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the appellant's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The appellant and his representative 
should be provided with an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


